             Case 1:19-cv-08095-VEC Document 8 Filed 10/31/19 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
UNITED STATES OF AMERICA,

                                   Plaintiff,

                          -v-                                   VERIFIED ANSWER
                                                                AND DEMAND FOR
$26,844.00 IN UNITED STATES CURRENCY,                           JURY TRIAL
$73,900.00 IN UNITED STATES CURRENCY
AND $142,473.00 IN UNITED STATES                                19 Civ. 8095 (VEC)
CURRENCY,

                                   Defendants in Rem,

JORDAN SUDBERG,

                                    Claimant.
------------------------------------------------------------X

        By and through undersigned counsel, Claimant Jordan Sudberg, identified in the Verified

Complaint for Forfeiture as Physician #1, hereby files his Answer with affirmative defenses to

Plaintiff’s Verified Civil Complaint for Forfeiture as follows:

        1.       Claimant asserts that Paragraph 1 of the Verified Complaint contains no

allegations of fact. Rather, it simply quantifies the amounts of currency for which Plaintiff seeks

forfeiture. To the extent that facts are alleged therein, Claimant denies them.

        2.       Claimant asserts that the Paragraph 2 of the Verified Complaint sets forth legal

conclusions to which no response is required. To the extent that facts are alleged therein,

Claimant denies them.

        3.       Claimant asserts that the allegations in Paragraph 3 of the Verified Complaint set

forth a legal conclusion to which no response is required. To the extent that facts are alleged

therein, Claimant denies them.
            Case 1:19-cv-08095-VEC Document 8 Filed 10/31/19 Page 2 of 7




       4.      Claimant denies knowledge and information sufficient to form a basis to address

the allegations set forth in Paragraph 4 of the Verified Complaint.

       5.      Claimant denies knowledge and information sufficient to form a basis to address

the allegations set forth in Paragraph 5 of the Verified Complaint.

       6.      Claimant denies the allegations in Paragraph 6 of the Verified Complaint.

       7.      Claimant admits that he is a physician duly licensed to practice medicine, and

denies the remaining allegation set forth in Paragraph 7 of the Verified Complaint.

       8.      Claimant denies the allegations set forth in Paragraph 8 of the Verified

Complaint.

       9.      Claimant denies the allegations set forth in Paragraph 9 of the Verified

Complaint.

       10.     Claimant denies the allegations set forth in Paragraph 10 of the Verified

Complaint.

       11.     Claimant denies the allegations set forth in Paragraph 11 of the Verified

Complaint.

       12.     Claimant denies allegations set forth by Paragraph 12 of the Verified Complaint.

       13.     Claimant denies knowledge and information sufficient to address the allegations

in fact set forth in Paragraph 13 of the Verified Complaint and, further, denies participation in

the conspiracy set forth therein.

       14.     Claimant denies the allegations set forth in Paragraph 14 of the Verified

Complaint.

       15.     Claimant the allegations set forth in Paragraph 15 of the Verified Complaint.




                                                 2
          Case 1:19-cv-08095-VEC Document 8 Filed 10/31/19 Page 3 of 7




       16.     Claimant admits being approached by DEA agents on or about November 7, 2018

and that he made no statements to those DEA agents.             Claimant denies knowledge and

information sufficient to address the remaining allegations set forth in Paragraph 16 of the

Verified Complaint with respect to motivation of the agents who approached him.

       17.     Claimant denies knowledge and information sufficient to form a belief with

respect to the allegations set forth in Paragraph 17 of the Verified Complaint.

       18.     Claimant denies knowledge and information sufficient to form a belief with

respect to the allegations set forth in Paragraph 18 of the Verified Complaint.

       19.     Claimant admits that on or about April 1, 2019, government agents executed a

search warrant at his residence. Claimant denies knowledge and information sufficient to form a

belief with respect to the remaining allegations set forth in Paragraph 19 of the Verified

Complaint.

       20.     Claimant denies knowledge and information sufficient to form a belief with

respect to the allegations set forth in Paragraph 20 of the Verified Complaint.

       21.     Claimant denies knowledge and information sufficient to form a belief with

respect to the allegations set forth in Paragraph 21 of the Verified Complaint.

       22.     Claimant denies knowledge and information sufficient to form a belief with

respect to the allegations set forth in Paragraph 22 of the Verified Complaint.

       23.     Claimant admits that the DEA executed a search warrant at his residence on April

3, 2019. Claimant denies knowledge and information sufficient to form a belief with respect to

the remaining allegations set forth in Paragraph 23 of the Verified Complaint.

       24.     Claimant admits holding a leasehold interest in a locker located at the Manhattan

Plaza Club on or about April 3 or 4, 2019 and denies knowledge and information sufficient to



                                                 3
          Case 1:19-cv-08095-VEC Document 8 Filed 10/31/19 Page 4 of 7




form a belief with respect to the remaining allegations set forth in Paragraph 24 of the Verified

Complaint.

       25.     Claimant denies knowledge and information sufficient to form a belief with

respect to the allegations set forth in Paragraph 25 of the Verified Complaint.

       26.     Claimant denies knowledge and information sufficient to form a belief with

respect to the allegations set forth in Paragraph 26 of the Verified Complaint.

       27.     Claimant denies knowledge and information sufficient to form a belief with

respect to the allegations set forth in Paragraph 27 of the Verified Complaint.

       28.     Claimant denies knowledge and information sufficient to form a belief with

respect to the allegations set forth in Paragraph 28 of the Verified Complaint.

       29.     Claimant denies knowledge and information sufficient to form a belief with

respect to the allegations set forth in Paragraph 29 of the Verified Complaint.

       30.     Claimant repeats and realleges all of the responses set forth in Paragraphs 1

through 29 of its Answer to the Verified Complaint.

       31.     Claimant denies the allegations set forth in Paragraph 31 of the Verified

Complaint.

       32.     Claimant denies the allegations set forth in Paragraph 32 of the Verified

Complaint.

                     AS AND FOR A FIRST AFFIRMATIVE DEFENSE

       33.     Claimant retains and preserves his privilege against self-incrimination conferred

by under the Fifth Amendment to the United States Constitution. Neither this Answer not

anything contained here shall be construed as a waiver, limitation or forfeiture of Claimant’s

constitutional rights and privileges.



                                                 4
          Case 1:19-cv-08095-VEC Document 8 Filed 10/31/19 Page 5 of 7




                       AS AND FOR A SECOND AFFIRMATIVE DEFENSE

       34.     Plaintiff has failed to meet the notice and publication requirements of Rule 4A of

the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions.

                         AS AND FOR A THIRDAFFIRMATIVE DEFENSE

       35.     Claimant’s property is not subject to forfeited pursuant to 18 U.S.C. §§ 981, 1956,

1957 nor any other statute.

                       AS AND FOR A FOURTH AFFIRMATIVE DEFENSE

       36.     The Plaintiff lacked probable cause to seize the property it seeks to forfeiture.

                     AS AND FOR A FIFTH AFFIRMATIVE DEFENSE

       37.     The property seized was not used for illegal purposes.

                     AS AND FOR A SIXTH AFFIRMATIVE DEFENSE

       38.     Claimant acted in good faith at all times relevant to this Complaint.

                   AS AND FOR A SEVENTH AFFIRMATIVE DEFENSE

       39.     The allegations contained in Plaintiffs’ Complaint are compound, vague and

ambiguous.

                   AS AND FOR AN EIGHTH AFFIRMATIVE DEFENSE

       40.     Claimant, as an innocent owner and did not know or have reason to know that the

property in question was likely to be employed in the criminal activity described in the Verified

Complaint.

                     AS AND FOR A NINTH AFFIRMATIVE DEFENSE

       41.     Plaintiff’s seizure of the Claimant’s property violates his Fourth Amendment

rights to be free from illegal searches and seizures.




                                                  5
          Case 1:19-cv-08095-VEC Document 8 Filed 10/31/19 Page 6 of 7




                    AS AND FOR A TENTH AFFIRMATIVE DEFENSE

       42.     Claimant retains and preserves rights against unreasonable and unlawful searches

and seizures conferred by the Fourth Amendment to the United States Constitution and Plaintiff

is estopped from obtaining a forfeiture judgment because it obtained the warrant authorizing

search and seizures through insufficient, incorrect, incomplete and/or misleading allegations.

                AS AND FOR AN ELEVENTH AFFIRMATIVE DEFENSE

       43.     The government cannot obtain the forfeiture it seeks because the result would be

constitutionally disproportionate.

                  AS AND FOR AN TWELTH AFFIRMATIVE DEFENSE

       44.     The Plaintiffs cannot obtain forfeiture because the government has not acted in

good faith.

                                        JURY DEMAND

       45.     Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Claimant

demands a trial by jury in connection with the subject action.

                                 RESERVATION OF RIGHTS

       46.     Claimant reserves the right to assert additional affirmative defenses or amend

these affirmative defenses as discovery warrants.

Dated: October 31, 2019
       New York, NY
                                                            Respectfully submitted,



                                                            Benjamin Brafman
                                                            Brafman & Associates, P.C.
                                                            767 Third Avenue
                                                            New York, NY 10017
                                                            Tel: (212) 750-7800
                                                            bbrafman@braflaw.com

                                                6
           Case 1:19-cv-08095-VEC Document 8 Filed 10/31/19 Page 7 of 7




                                ATTORNEY VERIFICATION

        The undersigned attorney, duly admitted to practice in the Courts of the State of New
York and the Southern District of New York, hereby affirms as true under all the penalties of
perjury, that affirmant is an attorney with Brafman & Associates, P.C., the counsel of record for
the defendant in the within action; that affirmant has read the foregoing Verified Answer and
knows the contents thereof; that same is true to affirmant’s own knowledge, except as to matters
therein stated to be alleged upon information and belief, and that, as to those matters, affirmant
believes it to be true.




                                                            Benjamin Brafman




                                                7
